DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers field on 6/30/2022.
2.	The instant application is a national stage entry of PCT/US2018/022061, International Filing Date: 03/12/2018, claiming priority from provisional Application 62470303, filed 03/12/2017.

Claim status
3.	In the claim listing of 6/30/2022 claims 1-23 and 25-65 are pending in this application. Claims 1, 22,33 and 42-43 are amended. Claim 24 has been canceled. No new matter has been introduced by the amendments.

Election/Restrictions
4.	Applicant’s election without traverse of claims 1-23 and 25-43 of Group I invention in the reply filed on 6/30/22 is acknowledged. It is noted that claim 24 has been canceled.
5.	Claims 44-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/22.
6.	Claims 1-23 and 25-43 are under prosecution.

Information Disclosure Statement
7.	The information disclosure statements (IDS) submitted on 9/13/19, 12/13/2019 and 6/30/22 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim Rejections – 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-23 and 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claims 1, 42 and 43 recites the limitation “the presence” in line 1. There is insufficient antecedent basis for “the” presence limitation in the claim. Applicant is suggested to delete the term “the” to overcome said rejection.
	Claim 1 is indefinite over the recitations of ("bound active optical reporter molecules") in line 8 and ("unbound optical reporter molecules") in line 9 because it is not clear as to what additional limitations if any are encompassed by repeating the same limitation without the brackets. Appropriate clarification is needed.
	Claim 42 is indefinite over the recitations of ("bound active antibodies") in line 5 and ("unbound active antibodies") in line 6 because it is not clear as to what additional limitations if any are encompassed by repeating the same limitation without the brackets. Appropriate clarification is needed.
	Claim 43 is indefinite over the recitations of ("bound complexes") in lines 10 and 13 because it is not clear as to what additional limitations if any are encompassed by repeating the same limitation without the brackets. Appropriate clarification is needed.
11.	Claims 2-23 and 25-41 are indefinite because they are dependent from claim 1 and include all of its limitation.
	
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-9 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wardlaw (WO 2009/126505 published Oct. 15, 2009).
	Claim interpretation: Claims recited with alternate claim language “or” and “and/or” has been interpreted to require single limitation.
	The instant specification in paragraph 0049 recite the term "analyte", or "analyte molecule", as used herein, alone or in combination, is used to describe a molecule or particle for which the presence or absence, or amount, in a sample is originally unknown, and for which knowledge of the presence or absence, or amount, contained in a sample would be useful. Examples of analytes include biomolecules, such as: peptides, proteins, cytokines, and prions; antibodies, and fragments thereof; nucleic acids (DNA/RNA) and particles containing them, such as histones; small organic and bioinorganic molecules, such as carbohydrates, lipids, hormones, and intermediates and products of metabolism; macromolecules, such as macrocycles, biopolymers (e.g. oligosaccharides, polyphenols, and plastics); and viruses, viral particles, viral products (e.g. virokines). In other words “analyte” as recited is very broad and can include any type of analyte molecule that binds any reagent (e.g. an antibody) in the form of hormone. 
	Given the broadest reasonable interpretation the antigen encompasses a large genus of molecules including any type of hormone and as discussed above in claim interpretation section, the hormone also meets the limitation of  the analyte as disclosed in the instant specification.  
With regard to preamble of claims 1 and 42, MPEP 2111.02, makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method for determining the presence or concentration of antigen in a sample” of claim 42 merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.
The instant specification in paragraph 0065 recite the term "optical reporter molecule," or, equivalently, "optical reporter," as used herein, alone or in combination, is used to describe a reporter molecule that is capable of reporting either the presence or absence, or the amount or concentration of, an analyte molecule, with an optical signal.  Thus, any type of fluorescent reporter particle encompasses the claimed optical reporter.
Claim 1 require an analyte. Claim 42 require an antigen. As discussed above, the claimed analyte recited in generality include an antigen. In view of lack of limiting definition for the “antigen” in the instant specification, antigen has been given broadest reasonable interpretation, which include any type of analyte that binds to an antibody. The analyte of claim 1 and the antigen of claim 42 has been interpreted to encompass any type of hormone analyte including TSH (Thyroid Stimulating Hormone). 
	Regarding claims 1 and 42, Wardlaw teaches a method for performing an immunoassay of a biological fluid sample for the quantization of a target analyte in a thin film sample chamber, said method comprising the steps of: providing a plurality of target analyte specific capture antibodies or ligands, sufficient to bind all of the added target analyte, which are fixed to a surface of a thin film sample assay chamber or immobilized structures in the analysis chamber, said capture antibodies or ligands being specific to a first epitope or epitopes on target analyte molecules which are present in said biological fluid sample; filling said sample assay chamber with a mixture of said biological fluid sample and fluorescent nanoparticles coupled to antibodies that selectively bind to a second epitope or epitopes on target analyte molecules which are present in said biological fluid sample; and imaging said quiescent sample in said sample assay chamber and counting target analyte molecules which are captured by said immobile capture antibodies and made detectable by imaging the immobilized fluorescent nanoparticles coupled to antibodies that are bound to a second epitope on the immobilized target analyte (Wardlaw claims 1-5 and Figs. 2 and 3 as shown below and their associated descriptions in the text and paragraph 0022) .
	
    PNG
    media_image1.png
    267
    801
    media_image1.png
    Greyscale

	Wardlaw also teaches “that the number of captured target analytes in the sample 4 can be easily determined by imaging the sample 4. Since the volume of the sampling chamber 2 is controlled, the volume of the sample 4 in the chamber 2 is known and the target analyte count can be measured in target analyte/sample volume units” (paragraph 0023).
	The teachings of Wardlaw as discussed above meets the limitation of claim 1 of in an image of a plurality of signals emitted by at least one type of optical reporter
molecules (i.e., fluorescent reporter particle labeled as 8 in Fig. 2 as shown above), determining in the image which optical reporter molecules are active (i.e., bound to TSH analyte, labeled as 10 in Fig. 2) and which are inactive (i.e., unbound fluorescent reporter molecule 8 in Fig. 2); determining the number of discrete active antibodies 6 bound to antigen 12 (“bound active antibodies” as shown as 10’ in Fig. 3) and the number of discrete active optical reporter molecules unbound to analyte  ("unbound optical reporter molecules" as shown as 8’ in Fig. 3) in the image by individually resolving bound and unbound optical reporter molecules 10’ as a 3/7 fraction of the total number of active optical reporter molecules (Fig. 3 and paragraphs 0022-0023).
	The teachings of Wardlaw as discussed above meets the limitation of claim 42 of in an image of a plurality of signals emitted by at least one type of optical reporter
molecules (i.e., fluorescent reporter particle labeled as 8 in Fig. 2 as shown above) comprising antibodies 6, incubated with antigen in the form TSH (labeled as 12 in Fig. 2 for each type of optical reporter molecules 8, determining in the image which optical reporter molecules are active (i.e., bound to TSH analyte, labeled as 10’ in Fig. 3) and inactive (i.e., unbound fluorescent reporter molecule 8’ in Fig. 3); determining the presence of antigen from the number of bound active antibodies as a fraction of the total number of active antibodies 6 bound to antigen 12 (labeled as 10’ in Fig. 3 as shown above and paragraphs 0022-0023).
	It is noted that Wardlaw also teaches that the number of captured target analytes in the sample 4 can be easily determined by imaging the sample 4. Since the volume of the sampling chamber 2 is controlled, the volume of the sample 4 in the chamber 2 is known and the target analyte count can be measured in target analyte/sample volume units (paragraph 0023).  
	Regarding claims 2-4, Wardlaw teaches that the fluorescent particles 8 (i.e., optical reporter) include ligands that are specific to a second epitope on the target analyte 12 (Fig. 2, paragraph 0022) and bound to the capture area on a substrate (paragraphs 0006  and Figs. 1 and 2 and their associated descriptions in the text), which meets the limitation of the optical reporter molecules are arrayed on a reporter surface, wherein the optical reporter are arrayed in random pattern.
	Regarding claims 5 and 6, Wardlaw teaches that the concentration of the target analyte will be the number of molecules detected divided by the sample contents in the chamber above the capture area (Fig. 3 and its associated descriptions in the text and paragraphs 0010 -0011 and 0026), which meets the limitation of wherein the fraction of bound optical reporter molecules is determined from the number of unbound optical reporter molecules recorded prior to introduction of the sample, wherein the concentration of the at least one analyte is determined.
	Regarding claims 7 and 8, Wardlaw teaches biological fluid specimen sample, preferably blood plasma or serum plasma sample (paragraph 0005) and an antigen in the form of TSH analyte (paragraph 0005). It is noted that the limitation of wherein the recitation of “of analyte is chosen from” has been interpreted to require either a nucleotide sequence or an antigen.
	Regarding claim 9, Wardlaw teaches an antibody that binds to the TSH analyte (paragraph 0006).

15.	Claim 43 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xiao et al (Anal. Chem. 2010, 82, 6308–6314).
	Regarding claim 43, Xiao teaches single molecule sandwich assay with plasmonic resonant NPs. In the presence of target DNA, the monocolor NPs that are modified with cDNA probes would be pulled together upon target hybridization.  Plasmonic coupling between them causes the scattering spectrum of the dimer or oligomer to red shift from that of unbound NPs (Figures 1 and 6 as shown below and their associated descriptions in the text).

			
    PNG
    media_image2.png
    406
    511
    media_image2.png
    Greyscale
 		
    PNG
    media_image3.png
    264
    972
    media_image3.png
    Greyscale

	The teachings of Xiao meets the limitations of claim 43 of a) an optical reporter molecule comprising a first capture nucleotide sequence complimentary to a first part of the target nucleotide sequence and b) the first optical reporter molecule comprising the first capture nucleotide sequence complimentary to part of the target nucleotide sequence and a second optical reporter molecule comprising a second capture nucleotide sequence complimentary to a second part of the target nucleotide sequence bound to the target nucleotide sequence ("bound complexes"), determining the number of discrete target nucleotide sequences bound to optical reporter molecules comprising the first and second parts of the complementary nucleotide sequence ("bound complexes") and determining the presence of target nucleotide sequence as a fraction
of, the total number of optical reporter molecules emitting detectable signals.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 10-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw (WO 2009/126505 as cited above) in view of Gerion et al (WO 2016/187588 published Nov. 24, 2016, effective filing date May 21, 2015).
	Claim interpretation: As discussed above in section 14.
	With regard to the order of steps the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below Wardlaw in view of Gerion teaches the steps of rejected claims and is prima facie obvious in the absence of new or unexpected results.
	Wardlaw and Gerion teaches a method for antigen analyte and therefore analogous arts. 
	Regarding claim 10, Wardlaw teaches a fluorescent nanoparticle (i.e., the optical reporter) but does not specifically teach that the optical reporter comprises a plasmonic nanoparticle, which is taught by Gerion for having exceptional assay sensitivity and extremely low limits of detection.
	Claim 10 is dependent for claim 9, which is dependent from claim 8, which is dependent from claim 7, which is dependent from claim 6, which is dependent from claim 5, which is dependent from claim 4, which is dependent from claim 3, which is dependent from claim 2, which is dependent from claim 1.
	Regarding claim 1, Wardlaw teaches a method for performing an immunoassay of a biological fluid sample for the quantization of a target analyte in a thin film sample chamber, said method comprising the steps of: providing a plurality of target analyte specific capture antibodies or ligands, sufficient to bind all of the added target analyte, which are fixed to a surface of a thin film sample assay chamber or immobilized structures in the analysis chamber, said capture antibodies or ligands being specific to a first epitope or epitopes on target analyte molecules which are present in said biological fluid sample; filling said sample assay chamber with a mixture of said biological fluid sample and fluorescent nanoparticles coupled to antibodies that selectively bind to a second epitope or epitopes on target analyte molecules which are present in said biological fluid sample; and imaging said quiescent sample in said sample assay chamber and counting target analyte molecules which are captured by said immobile capture antibodies and made detectable by imaging the immobilized fluorescent nanoparticles coupled to antibodies that are bound to a second epitope on the immobilized target analyte (Wardlaw claims 1-5 and Figs. 1-3 as shown above and their associated descriptions in the text and paragraph 0022) .
	Wardlaw also teaches “that the number of captured target analytes in the sample 4 can be easily determined by imaging the sample 4. Since the volume of the sampling chamber 2 is controlled, the volume of the sample 4 in the chamber 2 is known and the target analyte count can be measured in target analyte/sample volume units” (paragraph 0023).
	The artisan would recognize that the teachings of Wardlaw as discussed above meets the limitation of claim 1 of “in an image of a plurality of signals emitted by at least one type of optical reporter molecules incubated with at least one type of analyte molecules, for each type of optical reporter molecules, determining in the image which optical reporter molecules are active and which are inactive; determining the number of active discrete optical reporter molecules bound to analyte molecules ("bound active optical reporter molecules") and the number of discrete active optical reporter molecules unbound to analyte ("unbound optical reporter molecules") in the image by individually resolving bound and unbound optical reporter molecules; and determining the presence or concentration of analyte from the number of bound active optical reporter molecules as a fraction of, or as proportional to a fraction of, the total number of active optical reporter molecules.
	Regarding claims 2-4, Wardlaw teaches that the fluorescent particles 8 (i.e., optical reporter) include ligands that are specific to a second epitope on the target analyte 12 (Fig. 2, paragraph 0022) and bound to the capture area on a substrate (paragraphs 0006  and Figs. 1 and 2 and their associated descriptions in the text), which meets the limitation of the optical reporter molecules are arrayed on a reporter surface, wherein the optical reporter are arrayed in random pattern.
	Regarding claims 5 and 6, Wardlaw teaches that the concentration of the target analyte will be the number of molecules detected divided by the sample contents in the chamber above the capture area (Fig. 3 and its associated descriptions in the text and paragraphs 0010 -0011 and 0026), which meets the limitation of wherein the fraction of bound optical reporter molecules is determined from the number of unbound optical reporter molecules recorded prior to introduction of the sample, wherein the concentration of the at least one analyte is determined.
	Regarding claims 7 and 8, Wardlaw teaches biological fluid specimen sample, preferably blood plasma or serum plasma sample (paragraph 0005) and an antigen in the form of TSH analyte (paragraph 0005). It is noted that the limitation of wherein the recitation of “of analyte is chosen from” has been interpreted to require either a nucleotide sequence or an antigen.
	Regarding claim 9, Wardlaw teaches an antibody that binds to the TSH analyte (paragraph 0006).
	As discussed above. Wardlaw does not specifically teach that the nanoparticle is plasmonic nanoparticle, which is taught by Gerion, who is in the same field of endeavor, teach compositions, methods, device and systems for performing a single step using plasmonic nanoparticle and further teaches that the plasmonic nanoparticle having
exceptional assay sensitivity and extremely low limits of detection (Abstract and paragraph 0009), thus providing teachings, suggestions and motivation to substitute plasmonic nanoparticle in place of fluorescent nanoparticle (i.e., optical reporter). 
	Gerion teaches that the metal nanoparticles are selected from the group consisting of Au nanoparticles, Ag/ Au core/shell nanoparticles, hybrid magnetic/plasmonic nanoparticles and further teaches detecting wide verities of analytes including TSH analyte (paragraphs 0007-0009) and as discussed above use of the plasmonic nanoparticle provides exceptional assay sensitivity and extremely low limits of detection.
	The artisan would recognize that while combining the plasmonic nanoparticle of Gerion in the method of Wardlaw some routine optimization may be needed, which is within the skills of one having ordinary skill in the art, especially both Wardlaw and Gerion teaches method coupling antibodies that binds to the nanoparticle or plasmonic nanoparticle. The artisan would be motivated to substitute the plasmonic nanoparticle of Gerion in the method of Wardlaw for increasing the sensitivity of analyte detection. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plasmonic nanoparticle of Gerion in the method of Wardlaw with a reasonable expectation of success with the expected benefit of increasing the sensitivity of analyte detection as taught by Gerion. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting better plasmonic nanoparticle which is routinely practiced in the art as exemplified by Gerion.
	The teachings of Wardlaw in view of Gerion for the following dependent claims are discussed below. 
	Regarding claims 11 and 12, Wardlaw in view of Gerion teaches that the primary and secondary binding components are selected from the group consisting of antibodies, antibody fragments, aptamers, molecularly imprinted polymers, biotin, streptavidin, his-tags, chelated metal ions such as Ni-NTA, receptors, enzymes, peptides, proteins, oligonucleotide probes, and any combination thereof (Wardlaw, paragraph 0006 and Gerion paragraph 0006), which meets the limitations of the optical reporter molecule comprises one or more nucleotide sequences functionalized onto one or more plasmonic nanoparticles and the optical reporter molecule comprises one
or more antibodies functionalized onto one or more plasmonic nanoparticles.
	Regarding claims 13 and 14, Wardlaw in view of Gerion teaches measurable rise in signal  due to the immobile light emitting nanoparticles intensity of signal (Wardlaw paragraph 0009) and the proximity of the probes to the surface induces a plasmon-plasmon coupling that causes a large shift in the surface plasmon peak position and the  shift can be monitored in real time using any of the optical configurations (Gerion Figs. 2A and 2B and paragraph 0016), which meet the limitations of said claims.
	Regarding claims 15 and 16, Wardlaw in view of Gerion teaches that the signals produced by the bound optical reporter molecule and the unbound optical reporter molecule change in the intensity of signal (Wardlaw, Fig. 3 and its associated descriptions in the text). The artisan would recognize that said limitations would also amount to routine quality control optimization process over the teachings of Wardlaw in view of Gerion.
	Regarding claim 17, Wardlaw in view of Gerion teaches the bound and unbound optical reporter molecules are individually resolved by change in intensity of the signal (Wardlaw, Fig. 3 and its associated descriptions in the text).
	Regarding claim 18, Wardlaw in view of Gerion teaches that the signal emitted by the optical reporter molecule is wavelength of light (Gerion paragraph 00104).
	Regarding claim 19, Wardlaw in view of Gerion teaches that the bound and unbound optical reporter molecules are individually resolved by a shift in the center of a spectrum above or below a specified wavelength (Wardlaw Fig. 3 and its associated descriptions in the text).
	Regarding claims 20 and 21, Wardlaw in view of Gerion teaches that at least some of the optical reporter molecules are affixed to a surface (the reporter surface) such that each affixed optical reporter molecule is spatially resolvable, wherein the affixed optical reporter molecules are arrayed in a grid (Gerion Figs. 1A to 1D and Figs 2a and 2B their associated descriptions in the text).
	Regarding claims 22 and 23, Wardlaw in view of Gerion teaches that each affixed optical reporter molecules molecule is resolvable as one pixel of a recording device (Gerion, paragraph 0091), wherein active optical reporter molecules and inactive
optical reporter molecules emit different optical signals (i.e., dim and bright signal; Wardlaw Fig. 3 and paragraph 0022).
	Regarding claims 25-28, Wardlaw teaches that “to distinguish bound nanoparticles from unbound nanoparticles, the test chamber is imaged under appropriate fluorescent illumination, in the focal plane of the bound particles, after incubation for a period of time which is long enough to give a measurable rise in signal due to the immobile light emitting nanoparticles, as compared to the emission of the moving light emitting nanoparticles which will cause background light due to unbound signal generating nanoparticles (paragraphs 0009-0011). The artisan would recognize that limitation of said claims amount to routine optimization process and thus would be an obvious improvements over Wardlaw in view of Gerion.
	Regarding claim 29, Wardlaw in view of Gerion teaches that an image
sensor with a pixel size of 5 microns capturing an image using a 10x objective will produce an image with a pixel that corresponds to a sensor surface of 0.25 um2  and  this magnification may enable local areas on the LSPR surface corresponding to plasmon-plasmon coupling activity resulting from presence of the analyte to be clearly distinguishable and counted (Gerion paragraph 0091), which meets the limitation of wherein defects in one or more sections of the sensor which recorded the image do not affect the determination of the presence or concentration of analyte.
	Regarding claims 30-36, Wardlaw in view of Gerion teaches that limits-of-detection can be improved by choosing different types of plasmonic nanoparticles (e.g. of different material type, particle shape, and particle size) and nanoparticle scaffold conjugates may have multiple antibody and/or enzyme molecules attached to the same nanoparticle, where the antibody and enzyme molecules may each be of the same type or may be a mixture of different antibodies and different enzymes ( Gerion, Figs. 5A and 5B and their associated descriptions in the text), which meets the limitations of said claims.
	Regarding claims 37-41, Wardlaw in view of Gerion teaches that analyte is TSH antigen, wherein each optical reporter molecule comprises as the capture element an antibody (Wardlaw Figs. 2 and 3 and their associated descriptions in the text), wherein the analyte is an oligonucleotide or DNA or RNA and oligonucleotide probes that bind to complementary nucleotide sequence (Gerion paragraph 0007 and claim 44) and further teaches that the disposable fluidic device interfaces with an instrument that comprises additional components selected from the group consisting of light sources, detectors, lenses, mirrors, filters, beam-splitters, prisms, polarizers, optical fibers, pumps, valves, microprocessors, computers, computer readable media, and any combination thereof, wherein the disposable fluidic device interfaces with a smartphone and the disposable fluidic device interfaces with a mobile camera (Gerion claims 80-82), which meets the limitation of said claims.

Conclusion
18. No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634